DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Per preliminary amendment dated 10/1/20, claims 1-7 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 5,216,101).
Regarding claim 1, Kawanaka teaches an acrylic copolymer elastomer (reads on acrylic rubber), obtained by copolymerizing the following monomers (Ab., col. 1-2, ref. claims):
  
    PNG
    media_image1.png
    354
    460
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    435
    459
    media_image2.png
    Greyscale

As monomer (a) of formula (1), i.e. an alkyl acylate, the reference teaches butyl acrylate (col. 2, line31-32) and as monomer (a) of formula (2), i.e. alkoxyalkyl acrylate, the reference teaches methoxyethyl acrylate (reads on 2-methoxyethyl acrylate) (col. 2, line 37). The reference further teaches an amount of alkyl acrylate or alkoxyalkyl acrylate is 45 to 89.9 wt.%, based on the total wt. of the monomer units, and when an akyl acrylate and alkoxyalkyl acrylate are conjointly used, the amount of alkoxyalkyl acrylate is 20 to 50 % by weight (col. 2, lines 38-45).
As monomer (b), the reference teaches a genus, including ethoxydiethyleneglycol (meth)acrylate (i.e. on ethoxyethoxyethyl (meth)acrylate), in an amount of 10 to 45% by wt. based on the total wt. of the monomer units (col. 2, lines 46-55).
As the crosslinkable monomer (c), the reference teaches active chlorine-containing unsaturated monomers, such as vinyl chloroacetate, vinylbenzyl chloride, allyl chloroacetate, vinyl chlorobutyrate, 2-chloroethyl acrylate, 3-chloropropyl acrylate, 4-chlorobutyl acrylate, 2-chloroethyl methacrylate, 2-chloroethylvinyl ether, chloromethylvinyl ketone, 1-chloro-2-butenyl acrylate, 5-chloromethyl-2-norbornene, 5-chloroacetoxymethyl-2-norbornene, and -dichloropropionylmethyl)-2-norbornene (reads on halogen group-containing monomer), in an amount of 0.1 to 10% wt. based on total wt. of the monomers (a)-(d) (col. 2, line 66-col .3, line -30).
Example A is TABLE 2 is drawn to a composition comprising butyl acrylate (47.1g), methoxyethyl acrylate (31.4g) and methoxytriethylene glycol acrylate (20.0g) and vinyl chloroacetate (1.5g). The calculated wt.% of butyl acrylate, methoxyethyl acrylate and methoxytriethylene glycol acrylate are 47.82, 31.88 and 20.30, respectively, based on the sum of the three monomers, and fall within the claimed range.
Kawanaka is silent with regard to an acrylic rubber comprising ethoxyethoxyethyl acrylate as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Kawanaka teaches as monomer b), a genus which includes methoxytriethylene glycol acrylate and ethoxydiethyleneglycol (meth)acrylate (i.e. ethoxyethoxyethyl (meth)acrylate) (col. 2, lines 46-55). Given the teaching on functional equivalence of methoxytriethylene glycol acrylate and ethoxydiethyleneglycol (meth)acrylate, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize ethoxydiethyleneglycol (meth)acrylate in lieu of methoxytriethylene glycol acrylate in preparing acrylic rubber of Example A, based on their art recognized equivalence, and thereby arrive at the acrylic rubber of claim 1.
With regard to claim 2, Kawanaka teaches an amount of alkyl acrylate or alkoxyalkyl acrylate (i.e. monomer a)) is 45 to 89.9 wt.% based on the total wt. of the monomer units, and when an alkyl acrylate and alkoxyalkyl acrylate are conjointly used, the amount of alkoxyalkyl acrylate is 20 to 50 % by weight (col. 2, lines 38-45), and monomer b) ethoxydiethyleneglycol (meth)acrylate (reads on ethoxyethoxyethyl acrylate), in an amount of 10 to 45% by wt. based on the total wt. of the monomer units (col. 2, lines 46-55), thereby obviating the claimed ranges. For instance, a skilled artisan would have found it obvious to prepare a rubber as in Example A, from butyl acrylate (60 g), methoxyethyl acrylate (20 g), ethoxydiethyleneglycol (meth)acrylate (18.5 g) and vinyl chloroacetate (1.5g), with a reasonable expectation of success.
With regard to claim 3, Kawanaka teaches a halogenated crosslinkable monomer (c) in an amount of 0.1 to 10% wt. based on total wt. of the monomers (a)-(d) (col. 3, lines 23-30).
With regard to claim (4), Kawanaka teaches copolymerizable monomer (d) as an optional component, in an amount of 30 wt.% or less (col. 3, lines 32-43).
With regard to claim 5, Kawanaka teaches elastomers having a Mooney viscosity at 100 oC of 10 to 100 (col. 2, lines 18-23, Tables 4, 6, ref. claims 1, 2).
With regard to claims 6 and 7, Kawanaka teaches sulfur or sulfur donor as a vulcanizing agent (read on vulcanizing agent) (col. 3, lines 58-67, TABLE 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi et al. (US 4,942,906) teaches an acrylic rubber comprising an alkyl acrylate (A), a substituted-alkyl ester of an acrylic acid (B), an ethylenically unsaturated compound containing an active halogen (C) and an ethylenically unsaturated monomer (D), and vulcanizable compositions thereof, for providing a rubber hose having improved gasoline resistance.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762